Order entered September 14, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00755-CV

                          ROBERT FOUSE, Appellant

                                        V.

 REGIONAL ADJUSTMENT BUREAU, INC. N/K/A RAB, INC., Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-04013-2021

                                     ORDER

      Before the Court is Collin County District Clerk Lynne Finley’s September

10, 2021 request for an extension of time to file the clerk’s record. As the clerk’s

record has been filed, we DENY the request as moot.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE